Citation Nr: 0906940	
Decision Date: 02/25/09    Archive Date: 03/05/09

DOCKET NO.  05-35 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for peripheral vascular 
disease, claimed as poor circulation.

3.  Entitlement to service connection for left ear hearing 
loss.

4.  Entitlement to an initial compensable rating for right 
ear hearing loss.



REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Timothy D. Rudy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to 
January 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in June 2005 
and August 2005 issued by the Department of Veterans Affairs 
(VA) Regional Office (RO) in Columbia, South Carolina.  

The Veteran's service representative maintains the evidence 
raises an inferred claim for special monthly compensation for 
loss of use of a creative organ.  This issue is referred to 
the RO for initial adjudication.

The Board's decision on the claims for service connection for 
hypertension and for peripheral vascular disease are set 
forth below.  The claim for service connection for left ear 
hearing loss and for an initial compensable rating for right 
ear hearing loss are addressed in the remand following the 
order; those matters are being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the Veteran, when further action on his part is 
required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  Hypertension was not shown to have been incurred as a 
result of any established event, injury, or disease during 
active service, nor was it present within one year following 
separation from service, nor was it proximately due to his 
service-connected diabetes mellitus or exposure to an 
herbicide.

3.  There is no competent medical evidence that the Veteran 
has a current diagnosis of peripheral vascular disease.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by 
service.  38 C.F.R. §§ 1101, 1110, 1112, 1113, 1116, 5107 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008). 

2.  Peripheral vascular disease, claimed as poor circulation, 
was not incurred in or aggravated by service.  38 C.F.R. 
§§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court), have been fulfilled 
by information provided to the Veteran in letters from the RO 
dated in May 2005, June 2005, and March 2006.  These letters 
notified the Veteran of VA's responsibilities in obtaining 
information to assist the Veteran in completing his claims, 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claims.  Thereafter, the 
claims were reviewed and a supplemental statement of the case 
was issued in January 2006.  (See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006), Dingess/Hartman v. Nicholson, 20 Vet. App. 473 
(2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 
(2006)). 

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the March 2006 
correspondence. 

The notice requirements pertinent to the issues on appeal 
have been met and all identified and authorized records 
relevant to these matters have been requested or obtained.  
The Board finds that the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA laws and 
regulations and to move forward with these claims would not 
cause any prejudice to the Veteran.

Laws and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303.  

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and cardiovascular-renal 
disease, including hypertension disease, becomes manifest to 
a degree of 10 percent within one year from date of 
termination of service, such disease shall be presumed to 
have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309.

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam during the Vietnam era will be considered to have 
been incurred in service.  38 U.S.C.A. § 1116(a)(1); 38 
C.F.R. § 3.307(a)(6).  The following diseases are associated 
with herbicide exposure for the purposes of the presumption: 
chloracne or other acneform disease consistent with 
chloracne, Type II diabetes mellitus, Hodgkin's disease, 
chronic lymphocytic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and certain soft-
tissue sarcomas.  38 U.S.C.A. § 1116(a)(2); 38 C.F.R. 
§ 3.309(e).

Service connection also may be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a).  The Court has held that 
when aggravation of a nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition the veteran shall be compensated for the degree of 
disability over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439 
(1995).

Effective October 10, 2006, VA regulations were amended to 
include that any increase in severity of a nonservice-
connected disease or injury that is proximately due to or the 
result of a service-connected disease or injury, and not due 
to the natural progress of the nonservice-connected disease, 
will be service connected.  It was noted, however, that VA 
will not concede a nonservice-connected disease or injury was 
aggravated by a service-connected disease or injury unless 
the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation 
and the receipt of medical evidence establishing the current 
level of severity of the nonservice-connected disease or 
injury.  38 C.F.R. § 3.310(b); see 71 Fed. Reg. 52744 (Sept. 
7, 2006) (noting the revision was required to implement the 
Court's decision in Allen, 7 Vet. App. 439).

Hypertension

According to VA schedular guidelines, the term hypertension 
means that the diastolic blood pressure is predominantly 
90mm. or greater, and isolated systolic hypertension means 
that the systolic blood pressure is predominantly 160mm. or 
greater with a diastolic blood pressure of less than 90mm.  
See 38 C.F.R. § 4.104, Diagnostic Code 7101, Note 1 (2008).

Service treatment records are negative for any treatment of, 
or diagnosis of, hypertension.  An undated medical history 
signed by the Veteran and found with the service treatment 
records shows that he answered no to a question about ever 
being treated for high blood pressure.  His blood pressure 
was recorded as 116/84 on his November 1967 separation 
physical examination; and on the associated Report of Medical 
History, he indicated that he did not have high blood 
pressure.

Post-service, a December 2001 VA physical noted that the 
Veteran had no history of hypertension, his blood pressure 
measured 135/92, and hypertension was not diagnosed.  
However, a June 2002 VA medical record noted a past medical 
history of hypertension.  A January 2003 blood pressure 
reading was 122/87, while blood pressure readings in July 
2003 and January 2004 were both 128/84. 

The Veteran underwent a VA examination for diabetes in July 
2005 when his blood pressure measured 129/90, 137/86, and 
146/93.

In August 2005, the Veteran was granted service connection 
for diabetes mellitus associated with herbicide exposure.  A 
diagnosis of diabetes is not mentioned in the VA outpatient 
medical records found in the claims file until April 2005.

The Veteran stated in his October 2005 substantive appeal 
that he never received prescription medication for his blood 
pressure until October 2005.

The Veteran underwent a VA examination for hypertension in 
January 2006.  The Veteran disclosed that he was first 
diagnosed with hypertension sometime in the mid-1990s, but he 
was unsure of the exact date.  On examination, blood pressure 
measured 122/71, 81/50, and 97/66.  The examiner diagnosed 
hypertension, well controlled, without nephropathy, and 
opined that if the hypertension preceded the diagnosis of the 
diabetes and the Veteran's hypertension was currently well 
controlled, then she did not feel that the hypertension was 
aggravated by the diabetes.

According to the evidence of record, the Veteran reported 
that he was first diagnosed with hypertension in the mid-
1990s, or more than 25 years after service, and the first 
competent medical evidence of a diagnosis of hypertension 
found in the claims file was provided in 2006, or nearly 38 
years after the Veteran left active service--well beyond the 
one-year period during which presumptive service connection 
could be granted.  In addition, hypertension is not one of 
the diseases associated with herbicide exposure for the 
purposes of presumptive service connection pursuant to 38 
U.S.C.A. § 1116(a)(2) and 38 C.F.R. § 3.309(e).  Therefore, 
service connection for  hypertension cannot be granted on a 
presumptive herbicide-exposure basis.

Though the Veteran has a current hypertension disability, 
there is no medical evidence of record that connects the 
Veteran's hypertension with any incident, event, or disease 
that occurred during his active duty service.  Further, it 
was not noted within one year following separation from 
service.  Without medical evidence establishing an etiology 
between events in service, or within one year thereafter, and 
the present diagnosis of hypertension, service connection for 
hypertension cannot be granted on a direct or presumptive 
basis.  Additionally, there is no competent medical evidence 
of record that establishes an etiology between the Veteran's 
current hypertension and his service-connected diabetes.  In 
fact, the January 2006 VA examiner felt that diabetes did not 
aggravate his hypertension as his hypertension was well 
controlled by medication and, according to the medical 
evidence in the claims file, his hypertension preceded the 
diagnosis of diabetes.  Therefore, service connection cannot 
be established for hypertension on a secondary basis.

In addition to the medical evidence, the Board has considered 
the assertions that the Veteran and his representative have 
advanced in connection with this issue.  The Board does not 
doubt the sincerity of the Veteran's belief that his current 
hypertension is the result of events during military service, 
to include herbicide exposure or secondary to diabetes.  
However, questions of medical diagnosis and causation are 
within the province of medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is a 
layperson without the appropriate medical training or 
expertise, he is not competent to render a probative (i.e., 
persuasive) opinion on such a medical matter.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
Consequently, the lay assertions as to the nature or etiology 
of his claimed condition have no probative value.  

Peripheral Vascular Disease

Service treatment records are negative for any complaints of, 
or treatment for, peripheral vascular problems.  The 
Veteran's November 1967 discharge examination revealed no 
abnormalities of the vascular system or of his lower and 
upper extremities.

Post-service, a December 2001 new patient history and 
physical at a VA facility revealed that the Veteran reported 
no problems with varicose veins or claudication.  Subsequent 
VA medical records revealed normal peripheral pulses and the 
Veteran's complaint of a burning sensation and numbness in 
his feet and legs.

The Veteran underwent a VA examination for diabetes in July 
2005 and complained that he had a difficult time climbing 
stairs and ladders due to some pain in his legs.  Vascular 
symptoms noted were the Veteran's denial of myocardial 
infarction, coronary artery disease, transient ischemic 
attacks, and strokes.  He did complain of cramps in his lower 
legs, which often bothered him in the middle of the night.  
He also complained of a burning sensation in his feet for the 
previous 6 to 12 months.  On examination, his feet were cool 
to the touch.  The examiner opined that there did not appear 
to be cardiovascular involvement, although it appeared the 
Veteran had peripheral vascular disease based on history and 
examination.  In another VA examination that same day, the 
Veteran was diagnosed by another physician with diabetic 
peripheral neuropathy.

The Veteran was service-connected for diabetes and peripheral 
neuropathy of both lower extremities and both upper 
extremities in an August 2005 rating decision.

In October 2005, a VA endocrinologist commented that the 
Veteran might have neuropathy or spinal stenosis or that 
peripheral vascular disease was also a possibility, and in 
November 2005 the endocrinologist opined that there was a 
high likelihood of underlying vascular disease, such as 
coronary artery disease or peripheral artery disease.

The Veteran underwent a VA examination in January 2006 and 
complained of pain in his lower extremities and a burning 
sensation in both feet that radiated up his legs and which 
arose a few months before his diabetes was diagnosed.  He had 
no history of coronary artery disease, myocardial 
infarctions, cerebrovascular accidents, and transient 
ischemic attacks.  On examination, the examiner found no 
evidence of varicosities.  The physician noted that there had 
been some question whether lower extremity pain and burning 
constituted peripheral vascular disease.  However, she noted 
that the Veteran had not had any cardiovascular involvement 
and his complaints did not seem consistent with peripheral 
vascular disease, with the exception of some pain on exertion 
and awakening in the middle of the night with pain.  The 
examiner felt this was more neurological complaint or symptom 
and might even be diabetic neuropathy or some other 
neurological involvement.

In order to be considered for service connection, a claimant 
must first have a current disability.  Gilpin v. Brown, 155 
F.3d 1353 (Fed. Cir. 1998); Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).  In addition to medical evidence 
establishing the presence of a current disability, the record 
must also contain medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury, as well as medical evidence of a nexus between the 
current disability and either an in-service disease or injury 
or a service-connected disability.  See Hickson, 12 Vet. App. 
at 253; Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, the Veteran's service treatment records are 
entirely negative for a diagnosis of peripheral vascular 
disease.  In addition to the foregoing, the Board notes that 
post-service medical evidence suggested before a January 2006 
VA examination that the Veteran appeared to have peripheral 
vascular disease, but the VA examiner opined against any 
finding that the Veteran currently has peripheral vascular 
disease, and she provided sound reasoning for her 
conclusions.  

Simply put, in the absence of proof of a present peripheral 
vascular disease disability, there can be no valid claim, 
whether service connection is sought on a direct, 
presumptive, or secondary basis.  As there is no competent 
evidence that the Veteran currently has peripheral vascular 
disease, service connection for peripheral vascular disease 
is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 233, 
225 (1992) (service connection presupposes a current 
diagnosis of the claimed disability).

Conclusion

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against these claims.


ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for peripheral vascular 
disease is denied.


REMAND

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002 & Supp. 2008).  To implement 
the provisions of the law, VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2008).  VA must make reasonable efforts to assist the 
Veteran in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  A review of the record shows that the 
Veteran was notified of the VCAA duties to assist and of the 
information and evidence necessary to substantiate his claims 
for service connection for left ear hearing loss and for an 
initial compensable rating for right ear hearing loss by 
correspondence dated in May 2004, July 2005, and March 2006.  
Assistance also shall include obtaining a medical examination 
or opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's claim for service connection for left 
ear hearing loss, the Board's review of the claims file 
revealed that while the Veteran reported in an October 2001 
VA examination that he only had hearing loss in his right 
ear, an April 2005 VA audiological examination disclosed that 
his left ear hearing met the definition of hearing loss 
pursuant to 38 C.F.R. § 3.385.  In determining whether the 
duty to assist requires that a VA medical examination be 
provided or a medical opinion be obtained with respect to a 
claimant's claim for benefits, there are four factors for 
consideration.  These four factors are: (1) whether there is 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability; (2) whether there is 
evidence establishing that an event, injury, or disease 
occurred in service, or evidence establishing certain 
diseases manifesting during an applicable presumption period; 
(3) whether there is an indication that the disability or 
symptoms may be associated with the claimant's service or 
with another service-connected disability; and (4) whether 
there otherwise is sufficient competent medical evidence of 
record to make a decision on the claim.  38 U.S.C. § 5103A(d) 
and 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
claimant's service.  McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  In this case, since the Veteran is service-connected 
for right ear hearing loss and service-connected for 
tinnitus, the Board finds that the evidence of record 
indicates that there may be a nexus between the current 
hearing loss in the left ear and the Veteran's service.  
Therefore, on remand the Veteran should be scheduled for a VA 
audiological examination and opinion as to whether there is 
at least a 50 percent probability or greater (at least as 
likely as not) that he has left ear hearing loss as a result 
of active service.

Regarding the Veteran's claim for an initial compensable 
rating for right ear hearing loss, a review of the claims 
file disclosed that the Veteran last underwent a VA 
examination for hearing loss in his right ear in April 2005.  
Subsequently, in his September 2005 substantive appeal, the 
Veteran alleged that his right ear hearing loss continued to 
worsen.  In a February 2009 brief, the Veteran's service 
representative requested a new VA examination because the 
current examination was nearly four years old.  In Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court 
held that the duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination."  
Therefore, on remand, in conjunction with the VA audiology 
examination and opinion for the left ear referred to above, 
the VA examiner should also determine the current severity of 
the Veteran's service-connected right ear hearing loss.

On remand, the AMC/RO also should obtain and associate with 
the claims file all outstanding VA medical records connected 
with the Veteran's hearing loss claims.  The Board notes that 
records refer to a December 2001 VA audiogram that is not 
found in the claims file.  Otherwise, copies of the Veteran's 
medical records in the claims file from the Columbia VA 
Medical Center ("VAMC") are dated only to December 2005.  
On remand, the AMC/RO should obtain any additional records 
from this facility that are pertinent to the Veteran's 
claims.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran 
and his representative and request the 
names, addresses and approximate dates of 
treatment for any health care providers, 
VA or non-VA, who treated the Veteran for 
his hearing loss and whose records are 
not found within the claims file.  Of 
particular interest is a copy of the 
December 2001 VA audiogram and any 
outstanding records of evaluation and/or 
treatment of the Veteran's hearing loss 
from the Columbia VAMC since December 
2005.  After the Veteran has signed any 
appropriate releases, those records not 
already associated with the claims file 
should be obtained and associated with 
the claims file.  All attempts to procure 
records should be documented in the file.  
If the AMC/RO cannot obtain records, a 
notation to that effect should be 
inserted in the file.  The Veteran and 
his representative should be notified of 
unsuccessful efforts to procure records 
in order to allow them the opportunity to 
obtain and submit those records for VA 
review.

2.  After all available records are 
associated with the Veteran's claims 
file, or the time period for the 
Veteran's response has expired, the 
Veteran should be scheduled for a VA 
audiology examination.  Regarding the 
left ear, the examiner is requested to 
provide an opinion as to whether there is 
at least a 50 percent probability or 
greater (at least as likely as not) that 
the Veteran has left ear hearing loss as 
a result of active service.  Concerning 
the right ear, the examiner is to 
indicate, via testing, whether there has 
been an increase in the right ear hearing 
loss.  The examination must include 
puretone thresholds and the Maryland CNC 
speech discrimination test.  Prior to the 
examination, the claims folder and a copy 
of this remand must be made available to 
the examiner for review of the case.  A 
notation to the effect that this record 
review took place should be included in 
the report of the examiner. 

3.  The Veteran must be given adequate 
notice of the date and place of any 
requested examination sent to his current 
address.  A copy of all notifications 
must be associated with the claims file.  
The Veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have an adverse effect on his claims.

4.  The AMC/RO must review the claims 
file and ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After completion of the above and any 
additional development deemed necessary, 
the issue of entitlement to service 
connection for left ear hearing loss and 
entitlement to an initial compensable 
rating for right ear hearing loss should 
be reviewed.  If any benefit sought 
remains denied, the Veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
afforded the opportunity to respond.  
Thereafter, the case should be returned 
to the Board for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


